Title: John Monroe to Thomas Jefferson, 1 August 1809
From: Monroe, John
To: Jefferson, Thomas


          Sir,  Lexington Kenty Augst 1st 1809.
          Permit me, an individual to approach you Sir, in your retreat from those toils and labours in which you have been for some time past so arduously engaged: and which have promoted the happiness, secured the freedom, and increased the prosperity of your country. Difficult and dangerous were the times of your Administration; but your mind perceived and your wisdom avoided the dangers. It was for you, Sir, to crush the head of treason, to disappoint the views and hopes of an Ambitious and wicked faction, and to defeat the intreagues and machinations of those foreign nations, whose jealousy and hatred caused them to plot our distruction. A firm reliance on your virtue procured from the people the approbation of your measures; and events have happened, since your retirement from Office, which have manifested the wisdom of your administration. You, sir, have smoothed the road of politics, for that inlightened Statesman, and honest man who has succeeded you in Office. And the nation feels security and confidence in his patriotism and Wisdom.
          Do not suppose, Sir, that I offer you the incense of flattery. If you have made observations on my character, you must acknowledge I have too much pride to flatter any man on earth. And I hope I may be permitted to add (without the imputation of vanity) that I possess too much sincerity and justice to disguise the truth, where praise has been deserved.
          You once honored me with an office, from which I was removed by the repeal of the law which created it. And I ceased Sir, from pressing you with solicitation for an other, during your Administration, least the solicitation of a friend who has always been known to promote your fame and honor, might possably imbarress you in your appointment. The cause of my silence has ceased, and I now, Sir, solicit your patronage & attention.
          From public report, and from the relation of many circumstances, it has been supposed in this state, that there must be a change in the Executive of the Indiana territory. Should this event happen, I shall be much pleased with the appointment. But, Sir, my object is not to confine your good offices friendship for me, to that office alone. You have some personal acquaintance with me; you can therefore form a correct estimate of my capacity to discharge the duties of any office, either in the civil or Judiciary department.
          It is true I now hold an offi important and highly responsable office in the judiciary of this State. And I have been much gratified by being told, that I have been usefull, and that my conduct has procured me the confidence of the people. But, Sir, the salary of that office, to a man, whose whole fortune consists in his industry his integrity and his talents, cannot be otherwise than oppressive. 750. dollars P an.: cannot maintain and educate a family. I am now becoming an old man; I have passed the Ordeal of poverty and misfortune, without reproach to my morals; I have risen out of my own ashes; I feell feel conscious I possess powers and courage to discharge the duties of any office which may be confided to me; and I trust that experience has taught me prudence.
          In the frenzy of my misery, when my reason and discreation were for a time dethroned by the anguish of malignant oppression, and the dispair of unmeritted captivity, I wrote to you from Staunton  Virginia: I do assure you, Sir, I have never reviewed that act without lively sensibility of self reproach. But, Sir, I have hoped, that your discernment would trace my imprudence, to its true cause, the disorder of my mind; and that your benevolence would bury my misconduct in the misfortunes and miseries which I have suffered.
          You, Sir, have the command of my fate. You Sir, can procure comfort to the ensuing of my life, and render my remaining years more happy to myself and family, and more usefull to my country. You, Sir, can select such office in, either, the Civil, or Judiciary department as will render me most service, and  be most serviceable. On you then I trust my hopes: And whatever may be my fate, I do assure you, with truth and sincerity, I shall never cease to honor & revere that man who has secured the liberties, and promoted the happiness of my country.
          Accept Sir my ardent wishes for your health & happiness and believe me to be
          with respectfull regard yr Obdt Sert Jno Monroe
        